Citation Nr: 1243512	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  11-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include a systolic murmur and coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had service from August 1942 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In an April 2012 decision, the Board found that new and material evidence had been submitted and reopened the Veteran's claim of entitlement to service connection for a "heart condition (systolic murmur)" and remanded the issue listed above for additional development.  The claim is properly before the Board at this time.

A review of the Veteran's Virtual VA electronic claims file reveals that all electronic documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

A cardiovascular disability, to include a systolic murmur and coronary artery disease, did not manifest in service, arteriosclerosis did not manifest within the one year presumptive period or for many years thereafter, and any cardiovascular disability is unrelated to service.


CONCLUSION OF LAW

A cardiovascular disability, to include a systolic murmur and coronary artery disease, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for a heart condition (as it was then characterized).  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159  was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a May 2012 VA record review and opinion related to this claim.  The Board notes that the April 2012 remand directed that the RO afford the Veteran an examination and opinion.  While no examination was apparently conducted, the Board finds that there was substantial compliance with the remand directives, and an additional remand is unnecessary.  The evidence of record is more than sufficient to establish the Veteran's currently diagnosed heart disorders, as outlined below, and the history of his heart disease.  Therefore, an examination of the Veteran to make these findings was not necessary.  As such, no additional examination of the Veteran is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  For the reasons stated below, the opinion provided in May 2012 was adequate.

During the February 2012 Board hearing, the undersigned informed the appellant that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claim and held the claims file open for 60 days to allow him to submit additional evidence.  The undersigned specifically told the Veteran the evidence needed to substantiate his claim and informed him of the statement he needed to obtain from his private physician.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, supplemented VA's compliance with the VCAA, and complied with 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for a cardiovascular disability is thus ready to be considered on the merits.


II.  Analysis

As an initial matter, the Board notes that the Veteran may have engaged in combat with the enemy during service and, therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's service medical records show that his cardiovascular system was normal when he was examined upon entry in August 1942.  In April 1945, he was seen for a systolic murmur and admitted to the hospital with a diagnosis of heart disease.

A separate April 1945 service record shows there was valvular heart disease, moderately severe, cause unknown.  He had been informed in July 1944 that he had a heart murmur.  He had no previous rheumatic fever.  The diagnosis was structural defect of the pulmonary valve with a systolic murmur.

A May 1945 service record indicates that the Veteran had no evidence of heart disease.  The murmur that had been noted was functional and not present all the time.  The Veteran was discharged to duty with no diagnosis.  It was noted to be in the line of duty.

When the Veteran was examined for separation in January 1946, the systolic murmur from April 1945 was noted.  There was no abnormality found upon examination of the Veteran's cardiovascular system, and a history of possible acute rheumatic fever was noted.

Post-service, the first medical record documenting the Veteran's cardiac history is dated in February 1993.  The Veteran had arteriosclerotic heart disease and reported a history of first developing angina pectoris under stress in 1978.  In January 1979, the Veteran underwent coronary artery bypass surgery.  For the subsequent ten years, the Veteran remained off all medication and was asymptomatic.  Four years ago, he developed pain in the intrascapular area.  Following examination, the private physician noted that the Veteran had arteriosclerotic heart disease with successful bypasses.  He had significant stenosis of the left main coronary artery prior to an angioplasty.  Subsequent private medical records continued to show diagnosis of and treatment for coronary artery disease.

An October 2009 report of a private echocardiogram reveals diagnoses of mild ischemic cardiomyopathy, mild to moderate aortic stenosis, mild mitral regurgitation, and patent foramen ovale.

In a July 2010 written statement, the Veteran asserted that he had the heart murmur and angina since the war.

In a January 2011 written statement, the Veteran indicated that, after he was released from service, he was plagued with frequent bouts of angina.

In February 2012, the Veteran testified before the undersigned.  The undersigned explained to the Veteran that he needed an opinion as to whether there is a relationship between any currently diagnosed heart disorder and service.  The undersigned stated that he viewed this opinion as medically outside the range of a layman's confidence.  The Veteran indicated that he was hospitalized for three weeks during service and then sent back to duty.

In May 2012, a VA physician reviewed the Veteran's claims file and noted that the Veteran's current heart conditions included coronary artery disease, status post myocardial infarction in January 1979, postoperative two-vessel coronary artery bypass graft surgery in January 1979, percutaneous coronary intervention to the left main trunk coronary artery in 1992, borderline left ventricular hypertrophy, mild to moderate aortic stenosis, trace aortic insufficiency, mild fibrocalcific changes of the mitral valve with mild mitral regurgitation, mild to moderate tricuspid regurgitation, mild pulmonic regurgitation, and patent foramen ovale found on a saline bubble study on a September 2009 echocardiogram.

The VA physician then summarized the Veteran's service treatment records.  He noted that the Veteran was admitted to the hospital in April 1945 with an admitting diagnosis of valvular heart disease, moderate to severe mitral stenosis-caused undetermined.  He was having symptoms of chest pain, a fever, and a systolic heart murmur.  He was hospitalized for two to three weeks.  During that hospitalization, he had a cardiology consultation on May 5, 1945, and the cardiologist concluded that the Veteran had no evidence of heart disease.  The Veteran's murmur was a functional murmur and did not represent any cardiac valvular pathology.  The final diagnosis was listed as no disease, and it was noted that the consulting cardiologist did not concur with the admitting diagnoses.  The Veteran was discharged from the hospital and returned to duty.

The Veteran's September 2009 echocardiogram showed his current mitral valve conditions to include mild fibrocalcific changes of the mitral valve with mild mitral regurgitation.  The VA physician opined that, considering the fact that the consulting cardiologist who saw the Veteran during his 1945 hospital admission determined that he had no evidence of any heart disease at that time, it was less likely than not that any of the Veteran's current cardiac conditions are related to any incident of service, to include the documented in-service diagnosis of a systolic heart murmur and valvular heart disease and mitral stenosis in 1945 since these diagnoses were determined not to be correct by the consulting cardiologist in May 1945, and the Veteran was determined not to have any heart problems or conditions at that time.

In August 2012, the Veteran's private cardiologist provided a written statement on which he indicated that the Veteran had evidence of valvular disease, which was aortic stenosis.  With regard to whether there were any residuals of the systolic murmur from service, the physician indicated that he could have had an aortic systolic murmur while in service.  Also aortic stenosis could be causing or exacerbating the angina.

In his July 2010 written statement, the Veteran asserted that he had the heart murmur and angina since the war.  Therefore, he has alleged continuity of symptomatology related to the claim on appeal.  However, the Board finds that these statements are not credible.  While the Veteran contends that his heart murmur has been present since the war, examination in May 1945, following his April 1945 hospitalization for a heart murmur specifically indicated that a murmur was not present, and the Veteran's cardiovascular system was normal upon examination in January 1946.  Furthermore, records detailing cardiac treatment the Veteran underwent since 1993 are of record, and there is no diagnosis, complaint, or treatment of a heart murmur.

Additionally, with regard to the Veteran's complaints of angina, it is clear that he complained of chest pain during service, which led to his hospitalization in April 1945.  However, all of the contemporaneous medical evidence of record, beginning in 1993, dates the Veteran's first complaints of angina to 1978.  A veteran's report of his medical history to a treatment provider when seeking care is highly probative evidence with regard to the history of symptomatology.  This evidence is more credible than the Veteran's assertion not made until decades later that his angina has been present since separation.

Therefore, with regard to the complaints of both a heart murmur and angina, the Board finds that the Veteran's assertions of continuity of symptomatology since separation from service are not credible.  There is no other evidence of record that suggests continuity of these or any other cardiac symptoms.

The Veteran has been diagnosed as having coronary artery disease, borderline left ventricular hypertrophy, mild to moderate aortic stenosis, trace aortic insufficiency, mild fibrocalcific changes of the mitral valve with mild mitral regurgitation, mild to moderate tricuspid regurgitation, mild pulmonic regurgitation, and patent foramen ovale, and has therefore met the current disability requirement with regard to his claimed disability.  However, because the evidence reflects that the Veteran did not have disease during service, did not have a chronic disease within the one year presumptive period, and that no current disability is related to, or may be associated with, service, including in-service records reflecting a finding of a heart murmur, his claim must be denied. 

As the VA physician who provided the May 2012 opinion explained the reason for his conclusion based on an accurate characterization of the evidence in the claims file, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  He based his opinion on a detailed review of the evidence in the claims file, to include the service treatment records.  He provided a rationale for his conclusion that was accurately supported by the service treatment records.

An opinion was also provided by the Veteran's private cardiologist.  However, the Veteran's cardiologist only stated that he could have had an aortic systolic murmur during service and that aortic stenosis could be causing or exacerbating his angina.   It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The Veteran's private physician's opinion also contained no rationale for the conclusions reached.  For all of these reasons, this opinion is less probative and is afforded less weight than the opinion provided by the VA physician, which was not speculative and contained a rationale supported by the record.

The only other opinion is that of the Veteran.  The Veteran is competent to testify to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  On the question as to whether any currently diagnosed cardiovascular disorder is related to service, including evaluation for a heart murmur, however, the specific, reasoned opinion of the VA physician who provided the May 2012 opinion is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that no currently diagnosed cardiovascular disorder manifested in service, arteriosclerosis and cardiovascular-renal disease did not manifest within the one year presumptive period or for many years thereafter, and there is no relationship between currently diagnosed cardiovascular disease and any incident or event in service.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a cardiovascular disability, to include a systolic murmur and coronary artery disease.  The benefit-of-the-doubt doctrine is therefore not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).





ORDER

Entitlement to service connection for a cardiovascular disability, to include a systolic murmur and coronary artery disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


